Opinion filed November 17, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00323-CV
                                         __________

                          IN RE WAYNE ERNEST BARKER


                                Original Mandamus Proceeding


                            MEMORANDUM OPINION

        Relator, Wayne Ernest Barker, has filed a petition for writ of mandamus complaining of
Hon. Kenneth H. Keeling, Judge of the 278th District Court, with respect to relator’s filing of a
lawsuit under the Americans with Disabilities Act in Walker County. We dismiss for want of
jurisdiction.
        TEX. GOV’T CODE ANN. § 22.221(b)(1) (West 2004) provides that each court of appeals
for a court of appeals district may issue all writs of mandamus, agreeable to the principles of law
regulating those writs, “against a . . . judge of a district or county court in the court of appeals
district.” Walker County is not in the Eleventh Court of Appeals District nor are Leon or
Madison Counties, the other counties comprising the 278th District Court. TEX. GOV’T CODE
ANN. § 22.201(l) (West Supp. 2011); see TEX. GOV’T CODE ANN. § 24.455 (West Supp. 2011).
Instead, these counties are in the Tenth Court of Appeals District. See TEX. GOV’T CODE ANN.
§ 22.201(k) (West Supp. 2011). Therefore, we do not have jurisdiction to issue a writ of
mandamus against the Judge of the 278th District Court.
       Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.


                                                           PER CURIAM


November 17, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                               2